Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, on the ground that this action was not obviously within the definition a .' difficult and extraordinary one,* and that within the rule prevailing within this department an additional allowance was improperly granted to the plaintiff. (Swan v. Stiles, 94 App. Div. 117; Frey v. N. Y. C. & H. R. R. R. Co., 114 id. 623; Cooper v. N. Y., L. & W. R. Co., Nos. 1 & 2, 122 id. 128; Bradshaw v. City of Jamestown, 125 id. 86.) All concur.

 See General Municipal Law, § 51; Civ. Prac. Act, § 1513; formerly Code Civ. Proc. § 3253.— [Rep.